EXECUTION VERSION EXHIBIT 10.15


SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
February 25, 2020 (the “Second Amendment Effective Date”), is among BRIGHAM
RESOURCES, LLC, a Delaware limited liability company (the “Borrower”); each of
the undersigned guarantors, if any (the “Guarantors”, and together with the
Borrower, the “Credit Parties”); each of the Banks party hereto; and WELLS FARGO
BANK, N.A., as administrative agent for the Banks (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
Recitals
A.    The Borrower, the Administrative Agent and the Banks are parties to that
certain Credit Agreement dated as of May 16, 2019 (as amended prior to the date
hereof, the “Credit Agreement”), pursuant to which the Banks have, subject to
the terms and conditions set forth therein, made certain credit available to and
on behalf of the Borrower.
B.    The parties hereto desire to enter into this Second Amendment to, among
other things, (i) evidence the increase of the Borrowing Base from $150,000,000
to $180,000,000, (ii) evidence the increase of the Aggregate Elected Commitment
Amount from $150,000,000 to $180,000,000, and (iii) amend certain terms of the
Credit Agreement, in each case, as set forth herein and to be effective as of
the Second Amendment Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.
Section 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date in the manner provided in this Section 2.
2.1    Additional Definition. Section 1.2 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definition which
shall read in full as follows:
“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of February 25, 2020, among Borrower, the Guarantors party thereto, the
Administrative Agent and the Banks party thereto.


2.2    Restated Definition. The definition of “Loan Papers” contained in
Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Notes, the Facility Guaranty, the Mortgages, the Security Agreement,




Page 1

--------------------------------------------------------------------------------





the other Security Instruments, each Letter of Credit now or hereafter executed
and/or delivered, each Fee Letter (excluding any term sheets attached thereto),
and all other certificates, agreements or instruments delivered in connection
with this Agreement by any Credit Party (or any officer thereof), as the
foregoing may be amended from time to time. Hedge Agreements do not constitute
Loan Papers.
2.3    Replacement of Schedule 1 to the Credit Agreement. Schedule 1 to the
Credit Agreement is hereby replaced in its entirety with Schedule 1 hereto and
Schedule 1 hereto shall be deemed to be attached as Schedule 1 to the Credit
Agreement. After giving effect to this Second Amendment, the amendments to the
Credit Agreement set forth in Section 2 hereof and any Borrowings made on the
Second Amendment Effective Date, (a) each Bank who holds Loans in an aggregate
amount less than its Applicable Percentage of all Loans shall advance new Loans
which shall be disbursed to the Administrative Agent and used to repay Loans
outstanding to each Bank who holds Loans in an aggregate amount greater than its
Applicable Percentage of all Loans, (b) each Bank’s participation in each Letter
of Credit, if any, shall be automatically adjusted to equal its Applicable
Percentage, and (c) such other adjustments shall be made as the Administrative
Agent shall specify so that the Outstanding Revolving Credit applicable to each
Bank equals its Applicable Percentage of the aggregate Outstanding Revolving
Credit of all of the Banks. Notwithstanding anything in Section 3.3 of the
Credit Agreement to the contrary, each Lender party hereto waives any breakage
fees or funding loss reimbursements that may be payable pursuant to Section 3.3
of the Credit Agreement in connection with the Loans and adjustments described
in this Section 2.3.
Section 3.    Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Borrowing Base is hereby increased from $150,000,000 to $180,000,000 as of the
Second Amendment Effective Date. The Borrowing Base shall remain at such level
until the next Determination Date or other adjustment to the Borrowing Base
thereafter, whichever occurs first pursuant to the Credit Agreement. The
Borrower, the Administrative Agent and the Banks agree that the Determination
provided for in this Section 3 will constitute the Periodic Determination
scheduled for on or about February 1, 2020 for the purposes of Section 4.2 of
the Credit Agreement and shall not be construed or deemed to be a Special
Determination for purposes of Section 4.3 of the Credit Agreement.
Section 4.    Aggregate Elected Commitment Amount Increase. In reliance on the
representations, warranties, covenants and agreements contained in this Second
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, each Bank hereby agrees that, effective as of the Second
Amendment Effective Date and after giving effect to Section 2.3 hereof, the
Aggregate Elected Commitment Amount shall be increased from $150,000,000 to
$180,000,000 and each Bank’s Elected Commitment under the Credit Agreement shall
be the amount set forth opposite such Bank’s name on Schedule 1 to the Credit
Agreement (as amended hereby) under the caption “Elected Commitment”.
Section 5.    Conditions Precedent. The effectiveness of this Second Amendment
is subject to the following:
5.1    Counterparts. The Administrative Agent shall have received counterparts
of this Second Amendment from the Credit Parties and each of the Banks.


Page 2



--------------------------------------------------------------------------------





5.2    Notes. The Administrative Agent shall have received duly executed Notes
(or any amendment and restatement thereof, as the case may be) payable to each
Bank requesting a Note (or amendment and restatement thereof, as the case may
be) in a principal amount equal to its Maximum Credit Amount (as amended hereby)
dated as of the Second Amendment Effective Date.
5.3    Other Fees and Expenses. The Administrative Agent shall have received all
fees separately agreed to by the Borrower with the Arranger, Administrative
Agent, and/or any Bank and any fees and other amounts due and payable pursuant
to Section 14.3 of the Credit Agreement, in each case, on or prior to the Second
Amendment Effective Date.
5.4    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.
Section 6.    Miscellaneous.
6.1    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Second Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this Second Amendment,
and this Second Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Paper, except as expressly provided for
herein. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
6.2    Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (a) acknowledges the terms of this Second Amendment,
(b) ratifies and affirms its obligations under the Credit Agreement, the
Facility Guaranty and the other Loan Papers to which it is a party, (c)
acknowledges, renews and extends its continued liability under the Credit
Agreement, the Facility Guaranty and the other Loan Papers to which it is a
party, (d) agrees that the amendments hereby shall not limit or impair any Liens
securing the Obligations and its guarantee under the Facility Guaranty to which
it is a party remains in full force and effect with respect to the Obligations
as amended hereby, (e) represents and warrants to the Banks and the
Administrative Agent that each representation and warranty of such Credit Party
contained in the Credit Agreement, the Facility Guaranty and the other Loan
Papers to which it is a party is true and correct in all material respects as of
the date hereof and after giving effect to the amendments set forth in Section 2
hereof except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date, and (ii) to
the extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects, (f) represents and warrants to the Banks and the Administrative Agent
that the execution, delivery and performance by such Credit Party of this Second
Amendment are within such Credit Party’s corporate, limited partnership or
limited liability company powers (as applicable), have been duly authorized by
all necessary action and that this Second Amendment constitutes the valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (g)
represents


Page 3



--------------------------------------------------------------------------------





and warrants to the Banks and the Administrative Agent that, after giving effect
to this Second Amendment, no Default or Event of Default has occurred which is
continuing and no Borrowing Base Deficiency exists.
6.3    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.
6.4    No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE
AGREEMENTS OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN PAPERS.
6.5    Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Second Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
6.7    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.8    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
6.9    Loan Paper.  The parties hereto agree that this Second Amendment shall
constitute a “Loan Paper” under and as defined in the Credit Agreement, as
amended hereby.
[Signature Pages Follow.]


Page 4



--------------------------------------------------------------------------------





The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.
BORROWER:
BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:    /s/ Blake Williams    
Name: Blake Williams
Title: Chief Financial Officer    


Page 5



--------------------------------------------------------------------------------





GUARANTORS:
BRIGHAM MINERALS, LLC,
a Delaware limited liability company




By:    /s/ Blake Williams    
Name: Blake Williams
Title: Chief Financial Officer    
    
REARDEN MINERALS, LLC,
a Delaware limited liability company



By:    /s/ Blake Williams    
Name: Blake Williams
Title: Chief Financial Officer
    
BRIGHAM RESOURCES MANAGEMENT HOLDINGS, INC.,
a Delaware corporation



By:    /s/ Blake Williams    
Name: Blake Williams
Title: Chief Financial Officer


BRIGHAM RESOURCES MANAGEMENT, LLC,
a Delaware limited liability company



By:    /s/ Blake Williams    
Name: Blake Williams
Title: Chief Financial Officer    




Page 6



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Administrative Agent and a Bank




By:    /s/ Zachary Kramer    
Name:    Zachary Kramer
Title:     Vice President


Page 7



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank



By:    /s/ Nupur Kumar    
Name:    Nupur Kumar
Title: Authorized Signatory




By:    /s/ Christopher Zybrick    
Name:    Christopher Zybrick
Title:     Authorized Signatory


Page 8



--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Bank



By:    /s/ Sydney G. Dennis    
Name:    Sydney G. Dennis
Title:    Director




Page 9



--------------------------------------------------------------------------------





BBVA USA,
as a Bank



By:    /s/ Julia Barnhill    
Name:    Julia Barnhill
Title:    Vice President




Page 10



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Bank



By:    /s/ Ryan Durkin    
Name:    Ryan Durkin
Title:    Authorized Signatory




Page 11



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Bank



By:    /s/ Kristan Spivey    
Name:    Kristan Spivey
Title:    Authorized Signatory




Page 12



--------------------------------------------------------------------------------







UBS AG, STAMFORD BRANCH,
as a Bank



By:    /s/ Darlene Arias    
Name:    Darlene Arias
Title:    Director




By:    /s/ Houssem Daly    
Name:    Houssem Daly
Title:     Associate Director


Page 13



--------------------------------------------------------------------------------





SCHEDULE 1


BANKS; ELECTED COMMITMENTS AND MAXIMUM CREDIT AMOUNT
Bank
Maximum Credit Amount
Elected Commitment
Applicable Percentage
Wells Fargo Bank, N.A.


$100,000,000.04




$36,000,000.00


20.00000000
%
Credit Suisse AG, Cayman Islands Branch


$66,666,666.66




$24,000,000.00


13.33333333
%
Barclays Bank PLC


$66,666,666.66




$24,000,000.00


13.33333333
%
BBVA USA


$66,666,666.66




$24,000,000.00


13.33333333
%
Goldman Sachs Bank USA


$66,666,666.66




$24,000,000.00


13.33333333
%
Royal Bank of Canada


$66,666,666.66




$24,000,000.00


13.33333333
%
UBS AG, Stamford Branch


$66,666,666.66




$24,000,000.00


13.33333333
%
Totals:


$500,000,000.00




$180,000,000.00


100.00000000
%





Administrative Agent
Address for Notice
Wells Fargo Bank, N.A.
Credit Contact:
1700 Lincoln St, Sixth Floor
MAC: C7300-061
Denver, Colorado
Attn: Tim Green
Tel: (303) 863-6765
Fax: (303) 863-5196
Email: tim.green@wellsfargo.com


Primary Operations Contact:
1525 W WT Harris Blvd.
Charlotte, NC 28262
MAC D1109-019
Attn: Syndication Agency Services
Fax: 704-590-3481









Page 14

